      Case 1:20-cv-03677-LGS-KHP Document 106
                                          103 Filed 11/20/20 Page 1 of 2


Cooley                                                    USDCSDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
AartiReddy
+1415693 2103
                                                          DOC#:
                                                                    ---------
                                                          DATE FILED:
                                                                       ---- --
                                                                                  11/20/2020        VIA CM/ECF

areddy@cooley.com



November 20, 2020

The Hon. Katharine H. Parker                                                            SO
                                                                                         . ORDERED:       .   /7
Daniel Patrick Moynihan Courthouse
500 Pearl Street                                                                         ~tl-r~llt4
New York, NY 10007                                                                      HON. KATHARINE H. PARKER
                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                                                                                 11/20/2020
Re:    Nichols v. Noom, Case No. 20-cv-3677 (LGS) (KHP): Joint Letter Re: Request for
       Extension

Dear Judge Parker:

We write on behalf of Defendants Noom, Inc. and Artem Petakov ("Noom") and Plaintiffs and the
proposed class in accordance with your Court Order, ECF No. 94 to request a brief extension of
time from November 24, 2020 to December 3, 2020 to file the chart reflecting outstanding disputes
regarding Plaintiffs' Amended Requests for Production ("RFP chart").

During the deposition ofNoom employee John Riccardi on November 18, 2020, Plaintiffs' counsel
identified multiple documents and document categories that Plaintiffs believe may be relevant and
sought production of those documents and document categories on the deposition record based on
Mr. Riccardi's testimony. While Noom reserves the right to object to these additional document
demands, Plaintiffs are in the process of addressing some of these documents and document
categories in the RFP chart that they had previously sent to Noom on November 17, 2020 in
accordance with the Court's instructions. Plaintiffs will be ready to send a revised RFP chart to
Noom by November 23, 2020. Noom will then, consistent with the Court's Order, fill in a chart
column clarifying its position and the Parties will be in a position to submit the RFP chart to the
Court on December 3, 2020.

Accordingly, the Parties respectfully request that the Court permit them a brief extension until
December 3, 2020 to submit the RFP chart.

The Parties thank the Court for its consideration.




                       Cooley LLP 101 California Street 5th Floor San Francisco, CA 94111-5800
                                    t: (415) 693-2000 f: (415) 693-2222 cooley.com
      Case 1:20-cv-03677-LGS-KHP Document 106
                                          103 Filed 11/20/20 Page 2 of 2


Cooley
The Hon. Katharine H. Parker
November 20, 2020
Page Two

Sincerely,


Isl Aarti Reddy
Aarti Reddy
Counsel for Defendant Noom, Inc. and Artem Petakov


Isl J. Burkett Mcinturff
J. Burkett Mcinturff
Counsel for Plaintiffs and the Proposed Class




238486858




                       Cooley LLP 101 California Street 5th Floor San Francisco, CA 94111-5800
                                    t: (415) 693-2000 f: (415) 693-2222 cooley.com
